department of the treasury internal_revenue_service washington d c date cc dom fs proc uilc number release date internal_revenue_service national_office field_service_advice memorandum for special litigation assistant from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b a co b co date date date island island trust co year year state x country issues whether after all assignments of error in a transferee_liability petition on an issue have been stricken as sanctions counsel should argue that the respondent is entitled to partial summary_judgment on such issues without further analysis of respondent’s determinations how should respondent reply to petitioner’s argument that respondent a must apply the law of the place of transfer in determining whether a transfer is fraudulent and b if the transfer took place outside of the united_states must prove the law of the jurisdiction conclusion facts issue law and analysi sec_5 case development hazards and other considerations facts issue law case development hazards and other considerations please call if you have any further questions by __________________________ nancy b romano senior technician reviewer procedural branch
